



COURT OF APPEAL FOR ONTARIO

CITATION:
    Luangchaleun (Re), 2015 ONCA 622

DATE: 20150917

DOCKET: C59317

Laskin, Gillese and van Rensburg JJ.A.

IN THE MATTER OF: KEVIN LUANGCHALEUN

AN APPEAL UNDER PART XX.1 OF THE
CODE

Anita Szigeti, for the appellant

Kevin Rawluk, for the respondent, Attorney General for
    Ontario

Ewa Krajewska, for the respondent, Person in Charge of
    Ontario Shores Centre for Mental Health Sciences

Heard: June 18, 2015

On appeal against the disposition of the Ontario Review
    Board, dated August 18, 2014.

Laskin J.A.:

A.

Overview

[1]

The appellant Kevin Luangchaleun appeals the Ontario Review Boards
    refusal to grant him an absolute discharge.

[2]

In June 2009, Mr. Luangchaleun was found not criminally responsible on
    account of mental disorder (NCR) on charges of assault with a weapon and
    criminal harassment. He had been diagnosed with schizophrenia and polysubstance
    abuse.

[3]

The charges arose because of his conduct at The Keg Restaurant where he
    had previously worked. He had become infatuated with a woman who worked there,
    and he had gone to the restaurant several times looking for her. On February
    16, 2009, he was psychotic and delusional about the woman, whom he believed to
    be the product of a scientific experiment, and about the employees of The Keg,
    whom he believed were part of the experiment. When the other employees would
    not let him talk to the woman, he started waving around a large butcher knife
    in a threatening manner.

[4]

After the NCR verdict, Mr. Luangchaleun was placed under the
    jurisdiction of the Ontario Review Board and detained at Ontario Shores Centre
    for Mental Health Sciences. At his annual review in the summer of 2013, he was
    granted a conditional discharge.

[5]

At his last annual review in July 2014, Mr. Luangchaleun sought an
    absolute discharge. The Board rejected his position and ordered a continuation
    of his conditional discharge. It unanimously found that the appellant continued
    to pose a significant threat to the safety of the public. In making that
    finding, the Board relied on the evidence of Dr. Morgan, Mr. Luangchaleuns
    treating psychiatrist. Dr. Morgan testified that if Mr. Luangchaleun were
    granted an absolute discharge he would likely stop taking his anti-psychotic
    medication again and would resume using drugs and alcohol. Together his doing
    so would increase the risk his psychosis would resurface and the risk he would
    engage in conduct similar to the conduct that had given rise to the charges
    against him five years earlier.

[6]

This appeal turns solely on whether the Board erred in finding that Mr.
    Luangchaleun continued to pose a significant threat to public safety. If the
    Board did err, Mr. Luangchaleun is entitled to an absolute discharge; if it did
    not err then his appeal must be dismissed.

[7]

In support of his appeal Mr. Luangchaleun makes two submissions:

·

First, the Board erred in law because it did not apply the
    significant threat test correctly; and

·

Second, the Boards finding that Mr. Luangchaleun continued to
    pose a significant threat to the safety of the public was an unreasonable
    finding. This submission has two branches: the Boards finding is not
    reasonably supported by the evidence; and Mr. Luangchaleun could be adequately
    managed by the civil mental health system.

B.

Discussion

(1)

Did the Board apply the significant threat test incorrectly?

[8]

For there to be a significant threat to public safety, [t]here must be
    a risk that the NCR accused will commit a serious criminal offence:
R.
    v. Ferguson
,
2010 ONCA 810
,
264 C.C.C. (3d) 45
at p
ara. 8.

[9]

Mr. Luangchaleun submits that under this test the Board should have
    considered whether the appellant was likely to commit a serious criminal
    offence if freed from the Boards jurisdiction; instead of applying this test,
    the Board wrongly focused on whether the appellant would take his prescribed
    medications and refrain from consuming alcohol or drugs if granted an absolute
    discharge. I do not agree with this submission. The Board found that Mr.
    Luangchaleun was a significant threat to public safety because of the risk he
    would commit a serious criminal offence if he stopped taking his medication and
    started using drugs and alcohol again. That the Board so found is evident from
    paragraph 30 of its reasons:

however it is clear that if he were granted an absolute
    discharge he would stop his antipsychotic medication, return to cannabis and
    alcohol use and likely decompensate very quickly with a return to psychosis and
    behaviours similar to those at the time of the index offence.

[10]

That
    finding is supported by the testimony of Dr. Morgan, who explained that Mr.
    Luangchaleuns risk for violence flows directly from his psychosis, which in
    turn is controlled by anti-psychotic medication and exacerbated by the
    consumption of drugs and alcohol:

Essentially, Mr. Luangchaleuns risk for violence flows as a
    direct result from symptoms of psychosis from his schizophrenia and its my
    opinion that absent an order of the Review Board, Mr. Luangchaleun will
    discontinue antipsychotic medication without adequate supervision and will
    likely resume drug or alcohol use. Those would increase the likelihood of him
    experiencing a relapse of psychosis and thus his risk for acting in a violent
    manner.

[11]

Thus,
    I would not give effect to this ground of appeal.

(2)

Was the Boards finding unreasonable?

[12]

Mr.
    Luangchaleun submits that the Boards refusal to grant him an absolute
    discharge was not reasonably supported by the evidence. He points to a list of
    considerations in favour of his submission:

·

He has no criminal record and, other than the index offence, no
    incidents of threatening behaviour. He has not assaulted anyone before or after
    these two offences.

·

Since October 2010  now for nearly five years  he has lived in
    the community without engaging in any serious disruptive behaviour.

·

He is capable of making treatment decisions, and mostly he has
    taken the medications prescribed for him, even though he does not agree that he
    needs them.

·

He has not used marijuana, though he admits he would prefer to do
    so, and though his friends have used it in his presence, even in his own home.

·

While living in the community his mental state has changed only
    when his medication regime was changed. Otherwise his mental condition has
    remained stable.

·

He has generally complied with the rules imposed on him for
    reporting, supervision and follow-up. And he has agreed to additional close
    monitoring and supervision.

·

Dr. Morgans concern that he would not be adequately supervised
    if he were absolutely discharged can be addressed in two ways. He has the
    support of a forensic out-patient service worker, and he is willing to work
    with an Assertive Community Treatment (ACT) team with whom he expected to be
    linked soon after the 2014 hearing took place. The ACT team is expected to
    provide seven days a week coverage, including visits to his home. And if
    needed, he could be managed and supervised by the services provided under the
    civil mental health system.

[13]

Despite
    these favourable considerations, on the record before it, the Boards finding
    that Mr. Luangchaleun continued to pose a significant threat to public safety
    was a reasonable finding. It is supported by the evidence before the Board.

[14]

Mr.
    Luangchaleun has been diagnosed with schizophrenia. Schizophrenia is a major
    mental disorder, which requires treatment to be controlled. Yet Mr.
    Luangchaleun refuses to accept his diagnosis and refuses to accept that he
    requires anti-psychotic medication. Instead he claims that his anti-psychotic
    medications do nothing.

[15]

The
    appellant persists in this claim, even though the evidence suggests otherwise.
    During the year leading up to his last hearing, Mr. Luangchaleuns treatment
    team noted that when his medication was decreased his thought processes deteriorated,
    and when his medication was increased his thought processes improved. In
    addition to his refusal to accept the benefits of ant-psychotic medication, Mr.
    Luangchaleun refuses to accept that marijuana and alcohol use could adversely
    affect his mental state.

[16]

And
    Mr. Luangchaleun made it clear to Dr. Morgan that if he were granted an
    absolute discharge and freed from the Boards jurisdiction he would stop taking
    his medication and would resume using drugs and alcohol. Dr. Morgan gave this
    evidence in response to a question from one of the Board members:

Q.      Right. The last thing, Im not sure if it  it borders
    on more of a comment than a question, but as I understand your evidence in
    reading the report, his plan really, absent the Board, is to return to drug and
    alcohol use and to discontinue his medication?

A.      Yes.

Q.      If I had to really distil it down, thats his plan?

A.      Yes.

[17]

In
    Dr. Morgans opinion, if Mr. Luangchaleun were to carry out this plan, he would
    increase his likelihood of relapsing and his risk of acting violently. Dr.
    Morgans opinion was not speculative. It was grounded in the diagnosis of Mr.
    Luangchaleuns mental disorder, his previous incidents of acting violently and
    the recent deterioration in his mental state when he decreased his medication
    regime.

[18]

Mr.
    Luangchaleuns entire treatment team had a similar opinion. In its view, the
    appellant remained a significant threat to public safety because of the risk
    that he would commit a serious criminal offence if he stopped taking his
    medication and again used drugs and alcohol. The treatment team also noted that
    if Mr. Luangchaleun relapsed, early intervention would be very difficult.

[19]

The
    Board was reasonably entitled to rely on the opinions of Dr. Morgan and Mr.
    Luangchaleuns treatment team in rejecting an absolute discharge and in finding
    that the appellant remained a significant threat to public safety.

[20]

Dr.
    Morgans opinion, however, contained a qualification. That qualification turned
    on the issue of adequate supervision and was a matter of some debate during the
    argument of this appeal. For convenience I reproduce Dr. Morgans key opinion
    which I quoted earlier:

Essentially, Mr. Luangchaleuns risk for violence flows as a
    direct result from symptoms of psychosis from his schizophrenia and its my
    opinion that absent an order of the Review Board, Mr. Luangchaleun will
    discontinue antipsychotic medication
without adequate supervision
and
    will likely resume drug or alcohol use. Those would increase the likelihood of
    him experiencing a relapse of psychosis and thus his risk for acting in a
    violent manner. [My emphasis.]

[21]

Mr.
    Luangchaleun contends that if granted an absolute discharge he could be
    adequately supervised by the ACT team and by the services of the civil mental
    health system. His contention may have merit and if so, can be explored at his
    next Board hearing.

[22]

But,
    I would not give effect to Mr. Luangchaleuns contention on this appeal for two
    reasons. First, the ACT team was not in place before Mr. Luangchaleuns last
    hearing and we have no evidence of how effectively it can supervise the
    appellant. And second, the effectiveness of the provincial mental health system
    in supervising Mr. Luangchaleun was not canvassed before the Board. The Board,
    for example, had no evidence that the appellant would consent to a community
    treatment order under the
Mental Health Act
if he were granted an
    absolute discharge.

[23]

On
    the evidence before it, the Boards finding that Mr. Luangchaleun remained a
    significant threat to public safety was reasonable. I would therefore dismiss
    his appeal.

Released: September 17, 2015 (J.L.)

John Laskin J.A.

I agree.
E.E.
    Gillese J.A.

I agree. K. van Rensburg J.A.


